DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive.  
	Applicant argues that prior art of record fails to teaches a “sample accessory for a spectrometer, the sample accessory comprising: a sheath comprising: a first end configured to couple to a detection end of the spectrometer” wherein “the sample accessory maintains a predetermined distance or orientation between the sample and the illumination source when the first end is coupled to the spectrometer and the second end accepts the sample,” as recited in claim 17 (emphasis added).
	However, Examiner respectfully points out to the Applicant that a) fiber 11B through which the light from light source 12B travels has a predetermined length, and probe 10 in sheath 18 coupled to fiber 11B, has a predetermined length as well, combined lengths of the fiber 11B and sheath 18, have, in turn, a predetermined length with respect to sample 14A; b) when light from the illumination source 12B through fiber 11B reaches at front end of the sheath, front end of sheath 18 is a light source itself that illuminates sample 14A. Said sheath is at predetermined distance with respect to said sample; c) “maintaining a predetermined distance or orientation between the sample and the illumination source when the first end is coupled to the spectrometer and the second end accepts the sample’” is merely a matter of obvious engineering/design choice/option. It would have been obvious to one of ordinary skill in the art at the time the invention was made to place optical probe and predetermined/fixed position with respect to the interrogation sample in order to provide integrated/compact spectrometer.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-37, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcken (US 2010/0208238 A1) in view of Perez Calero et al. (US 2016/0235345 A1) [hereinafter Perez].
As to claims 17, 36, Wilcken teaches a sample accessory for a spectrometer, the sample accessory comprising: a sheath (18, Fig.2) comprising: a first end (10A, Figs 1,2) configured to couple to a detection end of the spectrometer 12A, wherein the detection end comprises an illumination source 12B and a sensor 12A, a second end (20A, Figs.1, 2) configured to accept a sample 14A, and a channel (16, 20, Fig.2) connecting the first end and the second end, wherein the sample accessory maintains a predetermined distance or orientation between the sample and the illumination source when the first end is coupled to the spectrometer and the second end accepts the sample (paragraphs 0023, 0024, 0035), and wherein the sample accessory substantially prevents ambient light from reaching the sensor (note jacket 18 is structurally stiff and opaque and thus prevents ambient light).
sensor array (paragraph 0037), and a second end 21 configured to accept a sample 33. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a sensor array to the Wilcken apparatus in order to enhance optical signal detection.
 As to claim 18, Wilcken teaches all as applied to claim 17, and in addition Wilcken teaches wherein the second end comprises a structure (24A, Fig.2; paragraph 0032) sized to receive the sample in a predetermined position and orientation with respect to the illumination source or the sensor array when the sample accessory is coupled to the spectrometer.
Or, as to claim 18, Wilcken teaches all as applied to claim 17 except the structure sized to receive the sample in a predetermined position and orientation with respect to the illumination source or the sensor array when the sample accessory is coupled to the spectrometer. However, Perez teaches engaging surface 21 receiving sample 33.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a sample receiving structure to the Wilcken apparatus in order to optically interrogate a portion of a sample of interest from a whole sample.
As to claim 19, Wilcken teaches all as applied to claim 17, and in addition teaches wherein the sheath is configured to receive the sample inside the channel near the second end (Fig.2; paragraph 0025).
As to claim 20, Wilcken teaches all as applied to claim 17, and in addition teaches wherein the second end of the sheath is configured to contact the sample (Fig.2; paragraphs 0025, 0029).

As to claims 22, 23, Wilcken teaches all as applied to claim 17 except wherein the sample is a solid/liquid sample. However, Perez teaches sample comprising skin 31a and blood33.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to analyze liquid/solid sample with the Wilcken spectrometer in order to characterize said sample.
As to claims 24, 25, Wilcken teaches all as applied to claim 17, and in addition teaches wherein the predetermined distance is a fixed distance; wherein the predetermined distance is a variable distance (paragraph 0029).
As to claim 26, Wilcken teaches all as applied to claim 17, and in addition teaches wherein the sheath comprises an opaque material (paragraph 0027).
As to claim 27, Wilcken teaches all as applied to claim 17, and in addition teaches wherein the sheath comprises a reflective material covering an inner surface of the channel (Fig.2; paragraph 0026, 0027).
As to claim 28, Wilcken teaches all as applied to claim 17, and in addition teaches wherein the channel (16, 20, Fig.2) is configured to direct illumination from the illumination source to the sample 14A (note light arrow to the sample 14A).
As to claim 29, Wilcken teaches all as applied to claim 17, and in addition teaches wherein the sample accessory is removably couplable to the spectrometer (Figs1-2).
As to claims 30, 31, 32, 33, Wilcken teaches all as applied to claim 17, and in addition teaches one or more engagement structure (11B, 12A, Fig.1) configured to couple the first end of the sheath to the spectrometer (note the fiber couples to spectrometer through a recess of the spectrometer such as 
As to claim 34, Wilcken teaches all as applied to claim 17, and in addition teaches the window (24A, Figi2; paragraph 0032) positioned in the channel and configured to permit transmission of the illumination from the illumination source to the sample.
As to claim 35, Wilcken teaches all as applied to claim 17, and in addition teaches wherein the spectrometer is sized to fit within a hand of a user (paragraph 0018, note spectrometer being handheld spectrometer).
As to claim 37, Wilcken teaches all as applied to claim 36, and in addition teaches wherein the optical interaction comprises one or more members selected from the group consisting of Raman scattering, fluorescence, reflectance and absorbance (paragraphs 0019, 0020, and 0038).
As to claim 38, Wilcken teaches all as applied to claim 17, and in addition teaches, wherein the sheath is configured to directly couple to the detection end of the spectrometer (sheath 18 is coupled to fiber 16/11A, which is coupled to spectrometer 12A).
As to claim 39, Wilcken teaches all as applied to claim 38, and in addition teaches, wherein the sheath is directly coupled to the detection end of the spectrometer such that a distance between the sheath and the spectrometer is fixed (sheath 18 is coupled to fiber 16/11A, which is coupled to spectrometer 12A; also see response to the arguments above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886